Name: Commission Regulation (EEC) No 3227/92 of 18 November 1992 repealing Regulation (EEC) No 3187/92 suspending advance fixing of export refunds on certain dairy products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 334/ 16 Official Journal of the European Communities 19. 11 . 92 COMMISSION REGULATION (EEC) No 3327/92 of 18 November 1992 repealing Regulation (EEC) No 3187/92 suspending advance fixing of export refunds on certain dairy products exported in the form of goods not covered by Annex II to the Treaty in the form of goods listed in Annex to Regulation (EEC) No 804/68 ; Whereas under present circumstances suspension of advance fixing is no longer necessary ; whereas Regulation (EEC) No 3187/92 should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 17 (4) thereof, Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for gran ­ ting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 3381 /90 (4), and in particular the first subparagraph of Article 5 (3) thereof, Whereas Article 5 (3) of Regulation (EEC) No 3035/80 makes provision for advance fixing of the refund to be suspended for basic products exported in the form of certain goods ; Whereas Commission Regulation (EEC) No 3187/92 (*) suspended advance fixing of refunds for butter exported HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3187/92 is hereby repealed. Article 2 This Regulation shall enter into force on 19 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1992. For the Commission Martin BANGEMANN Vice-President (  ) OJ No L 148, 28 . 6 . 1968 , p. 13 . 0 OJ No L 215, 30. 7. 1992, p. 64. 0 OJ No L 323, 29. 11 . 1980, p. 27. (4) OJ No L 327, 27. 11 . 1990, p. 4. 0 OJ No L 317, 31 . 10 . 1992, p. 74.